32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton MCCRAY, Plaintiff Appellant,v.Bishop ROBINSON, Secretary;  John Joseph Curran, AttorneyGeneral;  William Lewis Smith, Warden, Defendants Appellees.
No. 94-6548.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 21, 1994.

Milton McCray, appellant pro se.
Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
D.Md.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's denial of his motion for a default judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory and deny the motion to appoint counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.